Title: From Thomas Jefferson to Daniel L. Hylton, 20 January 1793
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Philadelphia Jan. 20. 1793.

I recieved yesterday your favor of the 9th. inst. and am happy that the sale of Elkhill is at length compleated. I would at once renew the deed here, but that there exists no such law of Congress as you suppose which could make a record here effectual to pass lands in Virginia. There is I believe some law of Virginia allowing a considerable time for the probat of deeds executed out of the state. Quere whether this would not admit the deed executed here last year to be still recorded? Be this as it may, I shall be in Virginia ere long, and will then do whatever is necessary to compleat the title. Till then also, I would rather you should either keep the bonds and other papers which are in your hands, or deliver them to Mr. T. Randolph whenever you see him, and he will deposit them at Monticello. In the mean time, if the papers I before sent you did not authorize you to deliver possession of the lands to the purchasers, I do it fully by this letter, and further, to remove any tenant who may be on it, except the old woman (if she be living) who has her life in the 50. acres on the back of one of the tracts.—I pray you not to fail having the mortgage immediately recorded.—With many thanks for the trouble you have had in this business, and with my best respects to Mrs. Hylton I am Dear Sir your friend & servt

Th: Jefferson

